UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6628



QUENTIN MCLEAN,

                                                Plaintiff - Appellant,

          versus


WARDEN OSBORNE; MR. DIXON, Correctional Offi-
cer; MR. MARTIN, C/O; MS. HELMS, Healthcare
Provider; MR. COLEY, C/O; MR. WOLFE,Counselor;
MR. KLEINOD, Psychologist; MARTIN, Healthcare
Provider; COMMONWEALTH OF VIRGINIA, Division
of Risk Management, Department of General Ser-
vices; J. CARBONE, Doctor; R. BARLOW, Treat-
ment Supervisor,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-1132-2)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Quentin McLean, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Quentin Martin appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See McLean v. Osborne, No. CA-98-1132-2 (E.D. Va.

Apr. 15, 1999).*    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
April 13, 1999, the district court’s records show that it was
entered on the docket sheet on April 15, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2